IN THE SUPREME COURT OF IOWA
                             No. 15–0153

                       Filed February 24, 2017

                        Amended May 8, 2017

Upon the Petition of
JUDITH ANN CHAPMAN,

      Appellee,

and Concerning
JOHN KENDALL WILKINSON JR.,

      Appellant.


      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Polk County, Robert

Hutchison, Judge.



      A son seeks further review of a court of appeals decision finding

that he perpetrated elder abuse on his mother. AFFIRMED.


      Carmen E. Eichmann of Eichmann Law Firm, Des Moines, for

appellant.



      Judith A. Chapman, Grimes, pro se appellee.
                                    2

WIGGINS, Justice.

      The district court found a son committed elder abuse against his

mother and entered an order against the son. The son appealed. Our

court of appeals affirmed. The son sought further review. On further

review, we are letting the court of appeals decision stand as the final

decision that the district court advised Wilkinson of his right to counsel

as required by Iowa Code section 235F.5(5). 2014 Iowa Acts ch. 1107,

§ 5 (codified at Iowa Code § 235F.5(5) (2015)). We are also letting the

court of appeals decision stand as the final decision that under Iowa

Code sections 235F.1(8) and (14) a person does not need to be a

caretaker to commit elder abuse because a person standing “in a position

of trust or confidence with the vulnerable elder” can perpetrate elder

abuse. Additionally, we are letting the court of appeals decision stand as

the final decision that sufficient evidence existed to find the mother had

a life estate in the mobile home.       On further review, we affirm the

judgment of the district court that the mother was a vulnerable elder

under section 235F.1(17).

      I. Background Facts and Proceedings.

      Judith Chapman is sixty-nine years old and the mother of three

adult children.   After Chapman’s husband passed away in 2008, she

moved to Grimes and purchased a mobile home. Thereafter, she put the

title of the mobile home in her son John Wilkinson Jr.’s name. When

she transferred the title of the mobile home to her son, she told him,

“[W]hen I’m dead, it’s yours. It’s your inheritance.” At around the same

time she put the title to the mobile home in her son’s name, she

transferred ownership in a duplex to her two daughters.

      She continued to live in the mobile home and paid the taxes on it.

At some point, one of Chapman’s daughters moved into the mobile home
                                          3

with her. This caused Wilkinson to ask Chapman to pay him $35,000

for him to give the title of the mobile home back to her.              Chapman

reiterated that the mobile home was to be Wilkinson’s inheritance and

that he could sell it when she died. Following that discussion, Wilkinson

posted at least three eviction notices to Chapman and her daughter on

the door of the mobile home.

      On October 25, 2014, Wilkinson called the Polk County sheriff’s

office regarding his sister trespassing at the mobile home.            Wilkinson

showed up at the mobile home with two deputies, and after speaking

with Chapman and her daughter, the deputies informed Wilkinson that it

was a civil matter.

      On November 4, Chapman filed a petition for relief from elder

abuse under Iowa Code section 235F.2.            She named Wilkinson as the

defendant and alleged that the nature of the abuse was a “property

dispute” and that he was “trying to take [her] home before [her] death.”

On the same day, the district court entered a temporary protective order

and scheduled a hearing on November 13 to determine if it should enter

a final protective order.       On November 5, Wilkinson filed a motion for

continuance because of a work obligation. The district court granted his
motion.

      On November 24, the matter proceeded to a final hearing on

Chapman’s    request      for    an   elder   abuse   protective   order   against

Wilkinson.   Both parties appeared pro se.            At the hearing, Chapman

testified that she put Wilkinson’s name on the title as his inheritance,

and she would retain the mobile home as her residence until she died.

She further testified, “[I]t’s just worrisome.        I’m tired of having these

eviction notices.     And I’m just too old for it.”     Her daughter who was

living in the mobile home with her also testified it was known that the
                                          4

mobile home “would go to [Wilkinson] in inheritance upon [their

mother’s] death.”

      Additionally, Wilkinson testified Chapman transferred the title into

his name, brought it to him, and said, “Here’s the title to the trailer. If

something happens to me, it’s yours. That way there is no dispute who it

belongs to.” However, Wilkinson also stated he was the “sole proprietor

owner of that property” and wanted to sell it now.               He testified his

attorney advised him this was an issue of “gifter’s remorse.” The district

court asked Wilkinson the name of his attorney and if his attorney was

present in court. Wilkinson stated his attorney was not present, and the

court replied, “Probably would have been a good idea to have him here

today.”

      At the conclusion of the hearing, the district court entered a final

protective order against Wilkinson, finding that “[he] has financially

exploited [Chapman] by failing to recognize the life estate she maintained

in her mobile home at the time she gifted the remainder to him.” The

district court ordered Wilkinson “shall take no action to infringe upon

[Chapman’s] life estate in the mobile home.”              Wilkinson was further

prohibited from exercising control over or transferring any “funds,

benefits, property, resources, belongings, or assets” of Chapman’s.

Wilkinson   was      “restrained   from       abusing,   harassing,   intimidating,

molesting, interfering with, or menacing the [v]ulnerable [p]etitioner, or

attempting to abuse, harass, intimidate, molest, interfere with or menace

the [p]etitioner.”     Wilkinson was also “restrained from entering or

attempting to enter” the mobile home, and “restrained from exercising

any powers on behalf of the [p]etitioner through a court-appointed

guardian, conservator, or guardian ad litem, an attorney in fact, or

another third party.”
                                     5

      On December 8, Wilkinson orally requested an extension of time to

file a motion pursuant to Iowa Rule of Civil Procedure 1.904(2) as he had

recently retained counsel.     The court granted the request, allowing

Wilkinson until December 12 to file the motion.        Wilkinson obtained

counsel and filed a motion to enlarge or amend on December 12. In the

motion, Wilkinson argued that (1) “the [c]ourt erred in failing to advise

defendant that he was entitled to counsel and that he was entitled to a

continuance to secure counsel,” (2) “[p]laintiff is not a ‘vulnerable elder’

as defined in Chapter 235F.1(11),” (3) “[d]efendant is not a ‘caretaker’ as

defined under Chapter 235F.1(2),” and (4) “[t]he [c]ourt erred in finding

there was [a] ‘life estate’ in the mobile home.” Chapman did not resist

the motion.

      On December 28, the district court denied the motion to enlarge or

amend its order, granting a final elder abuse protective order against

Wilkinson. The court rejected each of Wilkinson’s arguments, finding the

court advised Wilkinson of his right to counsel at the time he appeared

before the court on November 5 to request a continuance.

      Next, the court stated, “[T]here was no showing that petitioner had

a mental or physical condition which rendered her incapable of defending

herself from elder abuse.”    The court determined such a finding was

unnecessary. The court further found Chapman “was unable to defend

herself from respondent’s financial exploitation because of her age.” In

reaching this conclusion, the court stated such a finding was sufficient

under section 235F.1(17) to find elder abuse had occurred.

      Third, the court found Wilkinson committed elder abuse by

financial exploitation as an adult child “who stands in a position of trust

or confidence” to Chapman under section 235F.1(14)(a) and not as a
                                    6

“caretaker.”    Lastly, the court found there was sufficient evidence to

establish Chapman retained a life estate in the mobile home.

      Wilkinson filed a notice of appeal. We transferred the case to the

court of appeals. The court of appeals found the district court advised

Wilkinson of his right to counsel as required by section 235F.5(5). It also

found a person does not need to be a caretaker to commit elder abuse

because a person standing “in a position of trust or confidence with the

vulnerable elder” can perpetrate elder abuse.     Iowa Code § 235F.1(8).

The Code defines a person who “stands in a position of trust or

confidence” with the vulnerable elder as including an adult child.      Id.

§ 235F.1(14).    The court of appeals further found sufficient evidence

existed to find Chapman had a life estate in the mobile home.

      Finally, the court of appeals found the district court had sufficient

evidence to support its finding that Chapman “was a ‘vulnerable elder’

under section 235F.1(17) because she was unable to protect herself from

financial exploitation due to her age.” Wilkinson filed and we granted his

application for further review.

      II. Standard of Review.

      District courts hear civil domestic abuse cases in equity, and we

review them de novo. Wilker v. Wilker, 630 N.W.2d 590, 594 (Iowa 2001).

Because of the similar nature of our elder abuse law and domestic abuse

law, we also review elder abuse cases de novo.         “Under a de novo

standard of review, we are not bound by the trial court’s conclusions of

law or findings of fact, although we do give weight to factual findings,

particularly when they involve the credibility of witnesses.” In re Estate

of Warrington, 686 N.W.2d 198, 202 (Iowa 2004); see also Iowa R. Civ. P.

6.904(3)(g).
                                     7

      Finally, if an issue of statutory interpretation arises in our de novo

review, we review issues of statutory interpretation for correction of

errors at law. State v. Wiederien, 709 N.W.2d 538, 540 (Iowa 2006).

      III. Issue.

      Although Wilkinson raises numerous issues on appeal, we have

discretion to review all the issues raised on appeal or in the application

for further review, or only a portion thereof. Ramirez-Trujillo v. Quality

Egg, L.L.C., 878 N.W.2d 759, 768 (Iowa 2016).            In exercising our

discretion, we choose to review only the issue as to whether, on our de

novo review, the evidence supports the district court’s finding that

Chapman “was a ‘vulnerable elder’ under section 235F.1(17) because she

was unable to protect herself from financial exploitation due to her age.”

Accordingly, the court of appeals decision will stand as the final decision

as to the other issues raised by Wilkinson on appeal.

      IV. Discussion and Analysis.

      The district court found that due to Chapman’s age alone she was

unable to protect herself from financial exploitation.        The court of

appeals found sufficient evidence to support this finding. In order for us

to decide this issue, we must first interpret the applicable statute.

      A. Whether a Person Is a Vulnerable Elder if His or Her Age

Standing Alone Makes That Person Unable to Protect Himself or

Herself from Elder Abuse. When interpreting our statutes, our goal is

to determine legislative intent.   Auen v. Alcoholic Beverages Div., 679
N.W.2d 586, 590 (Iowa 2004). To determine legislative intent, we look at

the words the legislature chose when it enacted the statute. Ramirez-

Trujillo, 878 N.W.2d at 770. When the legislature chooses to “act as its

own lexicographer” by defining statutory terms, we are ordinarily bound

by its definitions. Sherwin-Williams Co. v. Iowa Dep’t of Revenue, 789
                                    8
N.W.2d 417, 425 (Iowa 2010) (quoting State v. Fischer, 785 N.W.2d 697,

702 (Iowa 2010)).       Additionally, we apply the fundamental rule of

statutory construction that we should not construe a statute to make

any part of it superfluous.     Civil Serv. Comm’n v. Iowa Civil Rights

Comm’n, 522 N.W.2d 82, 86 (Iowa 1994); accord Iowa Auto Dealers Ass’n

v. Iowa Dep’t of Revenue, 301 N.W.2d 760, 765 (Iowa 1981). Accordingly,

we “presume the legislature included all parts of the statute for a

purpose, so we will avoid reading the statute in a way that would make

any portion of it redundant or irrelevant.”   Rojas v. Pine Ridge Farms,

L.L.C., 779 N.W.2d 223, 231 (Iowa 2010).

      The general assembly enacted Iowa Code chapter 235F in 2014.

2014 Iowa Acts ch. 1107. This case presents our first opportunity to

consider Iowa’s elder abuse law. We begin with a review of the relevant

statutory provisions.

      Under the Code, financial exploitation is a form of elder abuse.

Iowa Code § 235F.1(5)(a)(4). The Code provides,

             “Financial exploitation” relative to a vulnerable elder
      means when a person stands in a position of trust or
      confidence with the vulnerable elder and knowingly and by
      undue influence, deception, coercion, fraud, or extortion,
      obtains control over or otherwise uses or diverts the benefits,
      property, resources, belongings, or assets of the vulnerable
      elder.

Id. § 235F.1(8).

      A “ ‘[v]ulnerable elder’ means a person sixty years of age or older

who is unable to protect himself or herself from elder abuse as a result of

age or a mental or physical condition.”       Id. § 235F.1(17) (emphasis

added).

      We find the following elements need to be proved by a person

claiming elder abuse to qualify as a vulnerable elder as defined in section
                                      9

235F.1(17): (1) The person must be sixty years or older, and (2) is unable

to protect himself or herself from elder abuse as a result of one of the

following: (a) age, (b) a mental condition, or (c) a physical condition. Id.

The statute makes it clear that if a person is sixty years or older and age

alone, without a mental or physical condition, makes someone unable to

protect himself or herself from elder abuse, then that person is a

vulnerable elder as defined in section 235F.1(17).

      Other states have similar statues allowing a court to find a person

can be subject to financial exploitation based on his or her age alone,

without proving the person suffers from a mental or physical condition.

For example, Alabama defines an elderly person as any person over the

age of sixty. Ala. Code § 13A-6-191(3) (Westlaw current through Act

2016-485 of the 2016 1st Spec. Sess.).          The Alabama Code defines

financial exploitation as

      [t]he use of deception, intimidation, undue influence, force,
      or threat of force to obtain or exert unauthorized control over
      an elderly person’s property with the intent to deprive the
      elderly person of his or her property or the breach of a
      fiduciary duty to an elderly person by the person’s guardian,
      conservator, or agent under a power of attorney which
      results in an unauthorized appropriation, sale, or transfer of
      the elderly person’s property.

Id. § 13A-6-191(5).

      Colorado only requires the person to be over seventy years old for

exploitation.   See Colo. Rev. Stat. Ann. § 18-6.5-102(3), (10) (West,

Westlaw current through 2016 2d Reg. Sess.). Connecticut’s statutes are

similar.   See Conn. Gen. Stat. Ann. § 17b-450(1), (7) (West, Westlaw

current through 2016 Sept. Special Sess.).

      Thus, we believe the legislature intended that if a person’s age

makes a person unable to protect himself or herself from elder abuse,

that person is a vulnerable elder as defined by the Code.
                                     10

        B. Whether on Our De Novo Review, the Evidence Supports

the District Court’s Finding that Chapman Was a Vulnerable Elder

Under Section 235F.1(17) Because She Was Unable to Protect

Herself from Financial Exploitation Due to Her Age. The record made

below was sparse at best. However, there is crucial testimony relating to

this issue.   First, Chapman put all her property in the names of her

children and effectively wiped out any net worth she accumulated during

her lifetime. Second, both parties testified when Chapman gave the title

of the mobile home to Wilkinson, Chapman was to remain living in the

home. Third, Chapman lived in the home without any interference from

Wilkinson for a period of years. Fourth, Wilkinson began posting eviction

notices to Chapman only after his sister moved in with Chapman. Fifth,

Wilkinson demanded from Chapman, an unemployed sixty-nine-year-old

woman, a payment of $35,000 for her to remain living in the mobile

home.     Sixth, Chapman testified, “[I]t’s just worrisome.    I’m tired of

having these eviction notices. And I’m just too old for it.”

      The district court viewed the testimony and concluded Chapman’s

age alone made her a vulnerable elder. In our de novo review, we give

weight to the district court’s factual findings, particularly when they

involve the credibility of witnesses.     In re Estate of Warrington, 686
N.W.2d at 202.    Accordingly, we agree with the district court’s finding

and find Chapman’s age made her unable to protect herself from elder

abuse. She gave all her assets to her children. She was unemployed

with a fixed income. Wilkinson demanded $35,000 from her to stay in

the mobile home. At her age, she was unable to pay him. She voiced a

concern that she was too old to handle the eviction notices Wilkinson

was giving her.
                                    11

      In summary, Wilkinson took advantage of Chapman due to her age

and financial condition. This evidence supports a finding Chapman was

a vulnerable elder. The purpose of the elder abuse statute was to allow

our elderly population to seek relief from actions such as Wilkinson’s

without the expense of a more costly and time consuming action that

others argue are appropriate under the circumstances.

      For these reasons, we find Chapman to be a vulnerable elder.

      V. Disposition.

      For all the reasons stated in this opinion and the court of appeals

opinion, we affirm the judgment of the district court.

      AFFIRMED.

      All justices concur except Mansfield, Waterman, and Zager, JJ.,

who dissent.
                                    12

                                         #15–0153, Chapman v. Wilkinson

MANSFIELD, Justice (dissenting).

      I respectfully dissent, essentially for the reasons set forth in the

well-reasoned dissent filed in the court of appeals. Rather than attempt

to paraphrase that opinion, I will simply quote it in full, and then add a

few observations of my own:
             The questions presented in this appeal are questions
      of first impression regarding the interpretation and
      construction of this newly-enacted statute. “In determining
      the meaning of statutes, our primary goal is to give effect to
      the intent of the legislature.” State v. Hearn, 797 N.W.2d
577, 583 (Iowa 2011). “That intent is evidenced by the
      words used in the statute.” Id. “The starting point of
      interpreting a statute is analysis of the language chosen by
      the legislature.” Id.
             Chapter 235 allows a “vulnerable elder” to seek relief
      from elder abuse by filing a verified petition in the district
      court. See Iowa Code § 235F.2(1). As a prerequisite to
      obtaining relief, the petitioner must prove by a
      preponderance of the evidence that “elder abuse” occurred.
      The [C]ode sets forth four categories of elder abuse. As
      relevant here, the [C]ode defines “elder abuse” to include
      “financial exploitation.”        Iowa Code § 235F.1(5)(a)(4).
      “ ‘Financial exploitation’ relative to a vulnerable elder means
      when a person stands in a position of trust or confidence
      with the vulnerable elder and knowingly and by undue
      influence, deception, coercion, fraud, or extortion, obtains
      control over or otherwise uses or diverts the benefits,
      property, resources, belongings, or assets of the vulnerable
      elder.” Iowa Code § 235F.1(8). According to the plain
      language of the statute, to prove “financial exploitation,” the
      petitioner must first establish the exploited person is a
      “vulnerable elder.”
             The fighting issues in this case are the meaning of
      “vulnerable elder” and the sufficiency of the evidence
      regarding the same. The statute provides a “ ‘[v]ulnerable
      elder’ means a person sixty years of age or older who is
      unable to protect himself or herself from elder abuse as a
      result of age or a mental or physical condition.” Iowa Code
      § 235F.1(17). The plain language of the statute requires
      proof of three elements. First, the person must be “sixty
      years of age or older.” Second, the person must be “unable
      to protect himself or herself from elder abuse.” Third, the
      person’s inability to protect himself or herself from elder
      abuse must be “as a result of age or a mental or physical
                              13
condition.” Only by requiring proof of all three elements, do
we give effect to all of the words the legislature selected. See
Iowa Auto Dealers Ass’n v. Iowa Dep’t of Revenue, 301
N.W.2d 760, 765 (Iowa 1981) (“Moreover, a statute should
not be construed so as to make any part of it superfluous
unless no other construction is reasonably possible.”).
       The petitioner in this case failed to prove an inability
to protect herself from elder abuse and failed to prove this
inability was a result of her age or a mental or physical
condition. The only thing we can discern from this record is
the petitioner was sixty-nine years old at the time of the
hearing. The petitioner did not introduce any evidence into
the record regarding her ability or inability to protect herself
from elder abuse. The only reasonable inference that could
be made from this record, based on the petitioner’s
description of her living arrangement and the tone of her
testimony and remarks, is the petitioner is an independent
woman fully capable of protecting her own interests. The
petitioner failed to present any evidence regarding her
mental condition or physical condition. The petitioner also
failed to present any evidence that her age, mental condition,
or physical condition in any way impaired her ability to
protect herself from elder abuse. In sum, the record shows
only that the petitioner is sixty-nine years of age and that
she is in a property dispute with her son. That is insufficient
to establish elder abuse pursuant to chapter 235F.
       While there is no controlling case, other jurisdictions
with similar statutes have concluded the petitioner must
establish an inability to self-protect caused by some
statutorily-recognized condition. See, e.g., Estate of Cole, No.
1CA–CV 12-–0810, 2014 WL 1515730, at *4 (Ariz. Ct. App.
Apr. 17, 2014) (stating it is a “threshold element[ ]” that the
petitioner prove “the individual suffered from a physical or
mental impairment that prevented the individual from
protecting herself from abuse, neglect, or exploitation by
others”); State v. Maxon, 79 P.3d 202, 207 (Kan. Ct. App.
2003) (stating “dependent adult” statute required proof the
victim was unable to protect herself or himself); Doe v. S.C.
Dep’t of Social Servs., 757 S.E.2d 712, 720 (S.C. 2014)
(vacating order where “there is no evidence that Doe’s
advanced age substantially impaired her ability to
adequately provide for her own care and protection”); Farr v.
Searles, 910 A.2d 929, 930 (Vt. 2006) (vacating protective
order where the petitioner failed to establish an infirmity
impairing her ability to protect herself from abuse, neglect,
or exploitation).
      The requirement that the petitioner present some
evidence of her inability to protect herself due to a
statutorily-recognized cause is in accord with the purpose of
the statute. The intent of this law and related elder abuse
                                          14
       laws is to provide protection for those who may be subject to
       abuse, neglect, or exploitation due to an inability to protect
       themselves.     Without requiring proof of the inability to
       protect, the statute would encompass garden-variety legal
       claims that happen to be held by persons over the age of
       sixty. Such a result is overbroad in two respects. It creates
       a cause of action for persons outside the intended scope of
       the statute. It also creates unintended legal exposure for
       persons who happen to be in a dispute with someone over
       the age of sixty but who is not otherwise a “vulnerable elder.”
            For the foregoing reasons, I respectfully dissent. I
       would vacate the final elder abuse protective order and
       remand this matter for dismissal of the petition.

       On the law, the court today does not appear to take a different
view from the court of appeals dissent. That is, the court acknowledges
that to prove she was a vulnerable elder, Chapman had to establish she
was unable to protect herself due to her age. The court, however, goes
on to conclude that Chapman met her burden as a factual matter. Here,
I disagree.
       The court’s opinion lists six items supporting a finding that
Chapman was a vulnerable elder.                However, the first five are just
background facts. The sixth item is the following testimony: “[I]t’s just
worrisome. I’m tired of having these eviction notices. And I’m just too
old for it.”
       In my view, Chapman’s colloquialism that she was “too old” to be
receiving eviction notices falls short of demonstrating that she was
unable to protect herself because of her age. Chapman’s daughter was
living with Chapman in the mobile home. When an eviction notice was
posted stating that Chapman needed to be out by December 1, 2014,
Chapman short-circuited any forcible entry and detainer proceeding by
promptly going to court on November 5 seeking relief from “elder abuse.”
She was never in jeopardy of losing her residence. 1

       1Infact, after the temporary order was entered, Wilkinson had to ask for a brief
continuance of the final hearing because of an Iowa National Guard obligation.
                                           15

       Although Wilkinson had sole legal title to this double-wide mobile

home, the record here would support a finding that Chapman retained a

life estate.     All this, however, could have been worked out in an

appropriate title proceeding. Such a proceeding would result in a final

decree defining legal interests in the property. This would assure that

the title to the property remained marketable, protect third parties who

had dealings relating to the property, and also clarify the status of assets

for Medicaid purposes. See Iowa Code § 249A.53(2)(c) (2015) (providing

that Medicaid debt may be recovered to the extent of any “retained life

estates”). 2   A temporary injunction would also be available in a title

proceeding if needed.

       Moreover, the label of “elder abuse” can be stigmatizing. Wilkinson

himself testified to his surprise upon learning that he was being charged

with elder abuse: “I was floored by that.”               This potential for stigma

provides an additional reason for not expanding the elder abuse law

unduly. The elder abuse law was written to be, and should remain, a

cause of action for persons who are unable to protect themselves “as a

result of age,” and not merely have attained a certain age.                   For these

reasons, I would reverse the judgment of the district court and the
decision of the court of appeals. 3
       Waterman and Zager, JJ., join this dissent.



       2Although we have no such information in the record here, Medicaid planning is
one reason why the elderly may transfer assets to their relatives. See, e.g., In re Estate
of Johnson, 739 N.W.2d 493, 494 n.2 (Iowa 2007).
       3No  issue is presented in this appeal as to whether the “financial exploitation”
element in the statute has been met. See Iowa Code § 235F.1(8) (defining financial
exploitation as “when a person stands in a position of trust or confidence with the
vulnerable elder and knowingly and by undue influence, deception, coercion, fraud, or
extortion, obtains control over or otherwise uses or diverts the benefits, property,
resources, belongings, or assets of the vulnerable elder”).